DETAILED ACTION

Response to Affidavit/Declaration
The Declaration under 37 CFR 1.130 filed December 7, 2021 satisfies the request for additional information made in the previous Office Action.  

Claim Rejections - 35 USC § 112
The rejections of claims 1-8 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are withdrawn in view of Applicant's amendment, filed December 7, 2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Walmart (Walmart, "Holiday Time Christmas Décor Velvet 9" Standing Stocking", 2016, p. 1-13) in view of Dietz (Dietz, E.; "How to Make a Weighted Base for Your Crochet Projects", 2017, p. 1-12) and Caroeas (Caroeas, "Rolling Laundry Cart, CAROEAS 22" with Stand Foldable Waterproof Sorter and Organizer on Wheels", 2017, p. 1-15 and zoomed graphic), available for sale at least as early as December, 2017, and as evidenced by the Oxford English Dictionary (Oxford English Dictionary, "Plush, n.1 and adj.", oed.com, p. 1-5).  
Regarding claims 1 and 4-6, Walmart teaches a free-standing stocking comprising a top opening into an interior cavity defined by an upper sleeve portion and a foot portion (p. 5, photograph, p. 7, text). 
The teachings of Walmart differ from the current invention in that the stocking is not taught to include a weighted sock in a foot portion.  However, Walmart's stocking is taught to be plush (i.e. stuffed) and is intended to stand upright (p. 7).  As evidenced by the Oxford English Dictionary, "plush" items are made of a plush or similar fabric and stuffed with a filling (p. 3).  Dietz further teaches that stuffed, plush objects have a tendency to form rounded bottoms and become wobbly and incapable of maintaining a standing position, and teaches to solve the problem by making weighted bases for the stuffed objects in order to provide sturdiness, allow the objects to stand up and be displayed, and prevent tipping (slides on p. 4, 5, 7, 8, 12, 13).  Dietz teaches that the weighted bases may be made by filling a knee high stocking (i.e. a type of sock) with plastic pellets and placing the pellet-filled sock (i.e. "weighted sock") into the base of the stuffed object (slides on p. 1, 2, 9, 10, 13).  Accordingly, it would have been obvious to one of ordinary skill in the art to include an appropriately-sized, pellet-filled, weighted sock (i.e. "weighted sock dimensioned to be received in a foot portion") as taught by Dietz in the base (i.e. foot portion) of Walmart's stocking in order to avoid the problems associated with stuffed, unweighted objects, to allow/assist in the stocking standing up, 
  The teachings of Walmart further differ from the current invention in that the taught free-standing stocking is not taught to include spaced-apart sleeves and rods as claimed. However, Walmart's stocking is taught to be useful as a container (p. 7). Caroeas further teaches a collapsible container that includes a cloth body that is supported by four poles of approximately the same length as the body that are inserted into four spaced-apart sleeves positioned around the periphery of the container's interior ("How To Assemble" graphic, p. 16).  Caroeas's poles each include two interconnecting segments and the spaced-apart sleeves each include a closure that is operable to retain a corresponding rod (p. 3; "How To Assemble" graphic at end of document). Caroeas's combination of poles, sleeves, and a fabric container is beneficial because the container is sturdy and can be folded into a smaller size and made easily portable (p. 2).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Walmart's stocking to include multiple, spaced apart sleeves with closures for retaining support rods and to include segmented rods, which are received and secured within the sleeves, because such a construction is sturdy and enhances the collapsibility of the structure, thereby making it easily portable.  

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Walmart, Dietz, and Coroeas, as applied to claim 1 above, and further in view of Gold (US Pat. No. 2,785,724) for the reasons discussed in the previous Office Action. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over  Walmart, Dietz, and Coroeas, as applied to claims 1 and 4-6 above, and further in view of Smart (Smart, A., "Diary of a Quilter", 2012, p. 1-27) for the reasons discussed in the previous Office Action.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Walmart, as evidenced by the Oxford English Dictionary, in view of Dietz and Crane (US Pat. No. 2,034,897). 
Regarding claims 1 and 4, as discussed above Walmart and Dietz render obvious a standing stocking including the features of claims 1 and 4 with the exception of neither teaching the recited spaced-apart sleeves and rods.  However, as noted above, Walmart's stocking is intended to be maintained in a standing orientation.  Crane further teaches including pockets containing a stiffening strip of metal or other material inside of the upper, sleeve portion of a sock in order to keep the sock situated in a vertical configuration (p. 1, left col., ln. 11-46).  Although Crane's supported stocking only includes one of such pockets and stiffening strips, one of ordinary skill in the art would understand that additional pockets and strips would provide further vertical support to a sock/stocking if they were spaced around the sock/stocking sleeve's circumference.  Accordingly, it would have been obvious to one of ordinary skill in the art to include multiple pockets with stiffening strips (i.e. "rods") spaced around the circumference of the upper sleeve part of Walmart's stocking in order to provide vertical . 

Response to Arguments
Applicant's arguments filed December 7, 2021 have been fully considered but they are not persuasive.  The Declaration by Mr. St. Angelo is acknowledged and appreciated.
Applicant has argued that the combination of Walmart with Dietz's teachings regarding stuffed animals is improper because the term "plush" was misconstrued as meaning that the taught stocking is stuffed rather than merely being made from a long-pile fabric and that there would be no motivation to weight the bottom of the structure, as taught by Dietz, because Walmart's product is not described or reviewed as being prone to tipping over. However, Walmart's "plush" stocking clearly has the appearance of a stuffed fabric structure.  Consistent with the stocking's appearance, Walmart describes the structure as "plush".  The Oxford English Dictionary further states that the term "plush" is used in North America to refer an article, typically a children's toy, made of plush or similar fabric that is stuffed with a soft filling (p. 3).  Therefore, based on its appearance and description, and the accepted definition of "plush", the stocking of Walmart is prima facie a stuffed, soft fabric structure.  As such, Dietz's teachings regarding stuffed structures are applicable to Walmart's product.  While Applicant is correct that Walmart does not advertise that the product has a tendency to tip over, Dietz motivates including a weighed, plastic pellet filled sock in stuffed structures, such as Walmart's, by teaching that the weighted bottom provides sturdiness, allows stuffed prima facie obvious to combine known equivalents (i.e. the mechanism Walmart uses to make its stocking stand and Dietz's weighted bottom) known for the same purpose (i.e. making a stuffed item stand) to achieve a third product/effect useful for the same purpose.  See MPEP 2144.06. 
Applicant has further argued that Dietz teaches away from Walmart's product because Dietz's stuffed product is entirely stuffed, while Walmart's stocking includes a compartment for gifts.  However, Dietz's teachings do not constitute teaching away from Walmart's product because they do not criticize, discredit, or otherwise discourage making such a product.  Furthermore, the presence of gift items in Walmart's product provide further reason for including a weighted bottom in the product, as is taught by Dietz, because additional support would be beneficial in holding the structure and its contents upright.
Applicant has also argued that the combination of Walmart with Coroeas is improper because the references are not analogous art.  However, all of Walmart, Caroeas, and the claimed product are directed to standing fabric containers.  Additionally, all three seek (or have sought) to solve the problem of how to make a fabric container stand upright.  As such, Walmart and Caroeas are analogous to each other and to the claimed product because they are in the same field of endeavor and solve the same problem. See MPEP 2141.01 (a).  Therefore, one of ordinary skill in Walmart and the instantly claimed invention's art would be reasonably expected to look 
Applicant has further argued that the combination of Walmart and Crane is not proper because, although Crane teaches how to support socks and stockings, Walmart's disclosure does not indicate a need for such support. However, the combination is appropriate because all of Walmart, Crane, and the instantly claimed product are in the field of stockings, including supported stockings, and because, as discussed above, it is prima facie obvious to combine known equivalents (i.e. the mechanism Walmart uses to support the top of the stocking and Crane's stocking supports) known for the same purpose (i.e. supporting a stocking) to achieve a third product/effect (i.e. a well-supported stocking) useful for the same purpose.  See MPEP 2144.06.
Applicant has also argued that the changes to Walmart's stocking proposed in the previous Office Action would impermissibly alter the method of operation of the taught stocking and that the proposed combinations are the result of impermissible hindsight.  However, the rejections focus on enhancing the product's ability to stand upright and function as intended and there is no apparent reason such changes would alter the product's method of operation (i.e. to stand upright and hold gifts).  In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  A product meeting the claims would have been obvious in view of the cited references for the reasons discussed above and in the previous Office Action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784